Opinion of the Court
Pee Cueiam:
A general court-martial sitting at Camp Stewart, Georgia, found the accused, Mominee, guilty of desertion *180terminated by apprehension, in violation of the Uniform Code of Military Justice, Article 85, 50 USC § 679. We granted review to determine whether the finding of apprehension was supported by sufficient evidence.
Since the proof here was even stronger than that relied on by the Government in United States v. Simone, 6 USCMA 146, 19 CMR 272, and United States v. Lugo, 6 USCMA 151, 19 CMR 277 — and was wholly uncontroverted by the defense — we must hold, in accordance with our decisions in those cases, that the prosecution safely met its burden of proof.
Therefore, the findings and sentence, as approved by intermediate appellate authorities, must be affirmed.